DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered.

Response to Amendment
This Office action is in response to amendment filed 4/20/2021.

Terminal Disclaimer
The terminal disclaimer filed on 4/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application Number 16/367,320 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
Claims 1, 4-6, 11-12 and 18-25 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to an apparatus allows data to be efficiently accessed in column-major form, which enables stochastic associative search operations to be performed based on column access (i.e., the apparatus has a cross-point architecture memory comprising a matrix storing individually addressable bit data for performing efficient stochastic associative search operations in a memory).
Applicant’s independent claims 1, 12 and 20 each recites a computer device with a structure as defined in the specification (pages 3-10) including a cross-point architecture memory comprising a matrix storing individually addressable bit data, the matrix formed by a plurality of rows and a plurality of columns; and a circuitry to determine whether the individually addressable bit data is sparsely distributed in the matrix; identify one or more candidate data sets in the matrix based on a result of the search for matching bit data of the search key with bit data in one or more of the plurality of columns, wherein upon a determination that the individually addressable bit data is not sparsely distributed in the matrix, search each column in a specified range of the plurality of columns for a matching bit value relative to a bit value in a corresponding position in the search key. These limitations, in combination of remaining claimed limitations, are neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUO H LI/Primary Examiner, Art Unit 2133